UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-7196


RAY LOY,

                  Petitioner – Appellant,

           v.

EVELYN SEIFERT,

                  Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:13-cv-00117-IMK-JSK)


Submitted:   January 30, 2015               Decided:   February 10, 2015


Before DUNCAN, KEENAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ray Loy, Appellant Pro Se. Laura Young, OFFICE OF THE ATTORNEY
GENERAL OF WEST VIRGINIA, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Ray Loy seeks to appeal the district court’s order

adopting the report of the magistrate judge and denying relief

on Loy’s 28 U.S.C. § 2254 (2012) petition.                             The order is not

appealable       unless        a    circuit        justice      or     judge      issues      a

certificate      of    appealability.              See    28   U.S.C.      § 2253(c)(1)(A)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                     When the district court denies

relief    on    the    merits,      a   prisoner         satisfies     this    standard     by

demonstrating         that     reasonable          jurists     would       find    that     the

district       court’s    assessment        of     the     constitutional         claims    is

debatable      or     wrong.        Slack     v.    McDaniel,        529   U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                             Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Loy has not made the requisite showing.                               Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                 We

dispense       with    oral        argument      because       the    facts       and     legal



                                               2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3